Maxwell, J.
This is an action to foreclose certain tax liens upon lots 8, 9, and 10, in block 4; lots 9, 10,11, 12, 13, and 14 in block 5, in Thompson’s addition to the city of Plattsmouth.
The answer consists of a plea of the statute of limitations and that S. S. Billings, the husband and agent of Lucinda Billings, the owner of the lots when the taxes in question were assessed, had listed said lots and paid the taxes due thereon. On the trial of the cause the court found the issues in favor of the defendants and dismissed the petition. The plaintiff appeals.
*260Tlie questions presented are purely questions of fact and are succinctly stated in the plaintiff’s brief that “ if they (the lots in controversy) were properly listed and taxes paid thereon by Billings, then the plaintiff’s action will fail,” otherwise he will be entitled to recover.
A tax list was introduced in evidence as follows:
“town lots.
Name of Town. No. of Lot. No. of Blk. Assessed Value.
Thompson’s Add.
$75
8 100
W. £ 4 50
£ 5 50
£ 1 50
£10 50
All 12 100
“I, S. S. Billings, do solemnly swear that I have listed within all the land, town lots, and all the personal property, moneys, and credits subject to taxation and owned by me, or required by law to be listed by me for any other persons, according to the best of my ability.
“S. S. Billings.
“Subscribed and sworn to before me this 5th day of March, 1870.
J. W. Johnson,

“Deputy Tax Assessor for Plattsmouth Precinct,


Cass County, Nebraska.”

Objections were made to the introduction of this list because a portion of it had been torn off and therefore it was not properly identified. The objection, however, was properly overruled. The list shows on its face that it was sworn to before an assessor for the precinct in which the lots were situated, and was filed in the proper office, and as Thompson’s addition was in that precinct the description was sufficiently definite and certain.
The proof clearly shows that Billings paid the taxes *261upon the lots so listed when they became due. It also appears that the lots were placed in the list of non-resident lots and thus were twice assessed, and that at the sale under the non-resident list one Merriam, the grantor of the plaintiff, purchased said lots; that afterwards when the mistake was discovered he was repaid the purchase money. In 1871 and 1872 the lots were again listed by Billings and the taxes levied thereon paid by him. As these taxes were the basis of his alleged lien, and it is apparent from the evidence that nothing is due the plaintiff thereon, the judgment of the court below is affirmed.
Judgment affirmed.
The other judges concur.